UNITED STATES DI STRICT COURT
SOUTHERN DISTR I CT OF NEW YORK
 -----------------------------------·X
 UNITED STATES OF AMERICA                       SEALED SUPERSEDING
                                                INFORMATION
              - v. -

 YUE JUAN CHEN ,                                Sl 19 Cr . 39 (JMF)

                       Defendant .

 ------- ---------------------------- x


                                   COUNT ONE
              (Con spirac y to Traffic in Contraband Cigarettes)

              The United States Attorney charges :

         1.   From at least in or about June 2013 up to and

including at least in or about January 2019 , in the Southern

District of New York and elsewhere , YUE JUAN CHEN , the

defendant, and others known and unknown, willfully and knowingl y

did combine , conspire , confederate, and agree together and with

each other to commit an offense against the United States , to

wit , to vio late Title 18 , United States Code , Sections 545 and

2342 .

              2.   It was a part and an object of the conspiracy

that YUE JUAN CHEN , the defendant , and others known and unknown ,

did knowingly ship , transport , receive , possess , sell,

distribute , and purchase contraband cigarettes , as that term is

defined in Title 18, United States Code , Section 2341 , in
violation of Title 18 , United States Code , Section 2342.

              3.    It was further a part and an object of the

conspi r acy that YUE JUAN CHEN, the defendant , and others known

and unknown , did smuggle and clandestinely introduce into the

United States merchandise which should have been invoiced , in

violation of Title 18 , United States Code, Section 545 .

                                 Overt Act

              4.    In furtherance of the conspiracy and to effect

the illegal objects thereof, the following overt act, among

others , was committed in the Southern District of New York and

elsewhere :

              a.    On or about May 25 , 2018 , a coconspirator not

named as a defendant herein , sold a carton of contraband

cigarettes from a store located in or around Hester Street in

New York , New York.

               (Title 18, United States Code , Section 371.)

                                  COUNT TWO
                   (Trafficking in Contraband Cigarettes)

              The United States Attorney further charges:

     5.       From at least in or about June 2013 up to and

including at least in or about January 2019, in the Southern

District of New York and elsewhere, YUE JUAN CHEN, the

defendant , did knowingly ship, transport , receive, possess,


                                     2
sell , distribute , and purchase contraband cigarettes , as that

term is defined in Title 18 , United States Code , Section 2341 ,

to wit , a quantity of more than 10 , 000 cigarettes , which bore no

evidence of the payment o f applicable State cigarette taxes in

the State of New York .

           (T itle 18 , United States Code , Sections 2342 and 2 . )

                                  COUNT THRE E
                    (Conspiracy to Bribe a Public Official)

               The United States Attorney further charges :

      6.      From at least in or about June 2013 up to and

including at least in or about January 2019 , in the Southern

District of New York and elsewhere , YUE JUAN CHEN , the

defendant , and others known and unknown, willfully and knowingly

did combine , conspire , confederate , and agree together and with

each other to commit an offense against the United States, to

wit , to violate Title 18 , United States Code , Section

201 (b) (1) (C) .

      7.      It was a part and an object of the conspiracy that YUE

JUAN CHEN , the defendant , and others known and unknown , did ,

directly and indirectly , corruptly give , offer , and promise a

thing of va lue to a public official , with intent to induce such

public official to do an act and omit to do an act in violation

of the lawful duty of such official , in violation of Title 18 ,


                                      3
United States Code, Section 201 (b) (1) (C)

                                 Overt Act

     8.       In furtherance of the conspiracy and to effect the

illegal object thereof , the following ove rt act , among othe rs,

was committed in the Southern District of New York and

elsewhere :

              a.   On or about January 16 , 2019 , YUE JUAN CHEN , the

defendant , gave cash to a United States Postal Service employee

in exchange for delivering a package of contraband cigarettes to

an address not listed on the ma ilin g label of such package .

              (Title 18 , United States Code , Section 371 . )

                                  COUNT FOUR
                        (Bribery of a Public Official)

              The United States Attorney further charges :

     9.       From at least in or about June 2013 up to and

including at least in o r aboµt January 2019 , in the Southern

District of New York and elsewhere , YUE JUAN CHEN , the defendant

did , directly and indirectly, corruptly give , offer , and promise

a thing of value to a public official , with intent to induce

such public official to do an act and omit to do an act in

violation of the lawful duty of such official , to wit , CHEN gave

cash to a United States Postal Service employee so that the

United States Postal Service employee would deliver packages of


                                     4
contraband cigarettes to an address other than that listed on

the mailing labels of such packages .

                        FORFEITURE ALLEGATIONS

     10 .   As a result of committing the o ffenses alleged in

Counts One and Two of this Information, YUE JUAN CHEN, the

defendant , shall forfeit to the United States , pursuant to Title

18 , United States Code , Sections 981 (a) (1) (C) , and 2344 (c) ,

Title 28 , United States Code, Section 2461(c), and Title 49 ,

United States Code , Section 80303 , any and all property , real

and personal , which constitutes or is derived from proceeds

traceable to said offenses ; any and all contraband cigarettes or

contraband smokeless tobacco involved in said offenses ; and any

and all aircraft , vehicles and vessels used to transport,

conceal, possess , or facilitate the transportation , concealment,

receipt , possession, purchase , sale, exchange or giving away , of

contraband cigarettes involved in said offenses; and , pursuant

to Title 18 , United States Code , Section 982 (a) (2) (B) , any and

all property constituting or derived from proceeds obtained

directly or indirectly as a result of said offenses , including

but not limited to a sum of money in United States currency

representing the amount of proceeds traceable to the commission

o f said offenses.



                                    5
                      Substitute Assets Provision

     11 .   If any of the above - described forfeitable property , as

a result of any act or omission of YUE JUAN CHEN , the defendant :

                 a.   cannot be located upon the exercise of due

                      di li gence ;

                 b.   has been transferred or sold to , or

                      deposited with , a third person ;

                 c.   has been placed beyond the jurisdiction of

                      the Court ;

                 d.   has been substantially diminished in value ;

                      or

                 e.   has been commingl ed with other property

                      which cannot be subdivided wit hout

                      difficulty ,

it is the intent o f the United States, pursuant to Title 21 ,

United States Code , Section 853(p) , and Title 28 , United States

Code , Section 2461(c) , to seek forfeiture of any other property

o f said defendant up to the value of the above forfeitable




                                      6
property described above .

      (Title 18 , United States . Code , Sections 981 and 2344 ;
            Title 28 , Un i ted States Code , Section 2461 ;
          Title 21 , United States Code , Section 853 ; and
           Title 49 , United States Code , Section 80303)




                                      GEOFFREY S . BERMAN el!,
                                      United States Attorney




                                  7
Form No. USA- 33s - 274          (Ed . 9 - 25 - 58)


   UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK



     UNITED STATES OF AMERICA

                   -    v.   -



            YUE JUAN CHEN,

                                         Defendant .




  SEALED SUPERSEDING INFORMATION

         S1 19 Cr . 39 (JMF)

   (18 U. S . C.   §§    371, 2342 , and
             20l(b) (1) (C))




                        GEOFFREY S . BERMAN
                   United States Attorney.
